                                           Case 4:20-cv-09194-DMR Document 4 Filed 01/28/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TYRONE MASON, et al.,
                                   7                                                        Case No. 20-cv-09194-DMR (PR)
                                                        Plaintiffs,
                                   8                                                        ORDER OF TRANSFER
                                                  v.
                                   9
                                         PEOPLE OF THE STATE OF
                                  10     CALIFORNIA, et al.,
                                  11                    Defendants.

                                  12          Plaintiff, who is in custody at the Larry D. Smith Correctional Facility in Riverside
Northern District of California
 United States District Court




                                  13   County, has filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 on behalf of
                                  14   himself and his wife, Beatriz Morales, who is being held in custody at the Robert Presley
                                  15   Detention Center, also in Riverside County. Dkt. 1 at 2-3. Plaintiff is suing multiple Defendants
                                  16   including: various attorneys and investigators who may be from the office of the “State Attorney
                                  17   or Public Defender”; officials from the Moreno Valley Police Department, Riverside University
                                  18   Health System Medical Center (which he refers to as the “RUHS Moreno Valley Hospital”), and
                                  19   the Riverside County Department of Social Services; and private individuals from the Rainbow
                                  20   Ridge Elementary School in Moreno Valley. Id. at 3-6. He has not filed a motion for leave to
                                  21   proceed in forma pauperis.
                                  22          On December 18, 2020, the Clerk of the Court informed Plaintiff that this action has been
                                  23   assigned to the undersigned Magistrate Judge.1 Dkt. 3.
                                  24          The acts complained of occurred in Moreno Valley in Riverside County, which is located
                                  25   in the Eastern Division of the Central District of California, and it appears that Defendants reside
                                  26

                                  27          1
                                                To date, Plaintiff has not yet returned the form indicating whether he consents to or
                                  28   declines magistrate judge jurisdiction in this action.
                                           Case 4:20-cv-09194-DMR Document 4 Filed 01/28/21 Page 2 of 2




                                   1   in that district. Venue, therefore, properly lies in that district and not in this one. See 28 U.S.C.

                                   2   § 1391(b).

                                   3           Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                   4   TRANSFERRED to the Eastern Division of the United States District Court of the Central District

                                   5   of California.2 The Clerk shall transfer the case forthwith.

                                   6           If Plaintiff wishes to further pursue this action, he must complete the in forma pauperis

                                   7   application required by the Eastern Division of the United States District Court for the Central

                                   8   District of California and mail it to that district.

                                   9           IT IS SO ORDERED.

                                  10   Dated: January 28, 2021

                                  11                                                          ______________________________________
                                                                                              DONNA M. RYU
                                  12                                                          United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                               2
                                  28             Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the
                                       jurisdiction of the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
                                                                                         2
